DETAILED ACTION
	In Reply Filed 5/16/2022, claims 35-54 are pending. Claims 35-49 are elected after the Requirement for Restriction/Election on 3/15/2022, Claims 50-54 are withdrawn. Therefore, 35-49 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 50-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected additive manufacturing method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.
Claim Interpretation
	Claim 38 recites the term “at least one grinder”, wherein “grinder” is interpreted as “any structure that can remove undesirable material that has been added to the at least one three-dimensional object” as disclosed in Specification, Pg. 28, [0076].
	Claims 40-44 recite the term “concurrently print”. The term “concurrently printing the plurality of three-dimensional objects” will be treated as defined by Applicant where it refers to two (or more) additive manufacturing processes that may occur during coincident or overlapping time periods, either where one begins and ends during the duration of the other or where a later one starts before the completion of the other ([0086]). Thus, there are no 112 issues with claims 40-44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160297149 (“Albert et al.”) in view of US Pub. No. 20140178588 (“Swanson et al.”).
Regarding claim 35, Albert et al. teaches an additive manufacturing apparatus (Abstract, “a 3D printer device”), comprising: 
At least one frame for supporting at least one print head configured to deposit fluidic additive manufacturing material deposition layer by deposition layer ([0036], “deposition material can be dispensed over the platform 245 through the nozzle assembly”; [0046], “The heating of the deposition material is performed so that the formerly solid deposition material can be put into a state such that it can be easily dispensed from the nozzle assembly of the cartridge… The heating element 235 generates heat, which helps melt deposition material in the tube or nozzle”; [0061], “The resulting object is printed as a series of successive 2-dimensional layers. The layers are sequentially printed on top of one another to create a 3-dimensional object out of material that is extruded from the print nozzle.”); 
At least one reservoir in communication with the at least one print head ([0050], “The feed pinion 225 is a gear or other structure that is arranged to engage the feed gear on the cartridge and help drive the filament/deposition material through the nozzle assembly of the cartridge”), the at least one reservoir being configured to contain the fluidic additive manufacturing material ([0046], “The heating element 235 is any suitable structure in the printer 200 used to heat deposition material in the cartridge. The heating of the deposition material is performed so that the formerly solid deposition material can be put into a state such that it can be easily dispensed from the nozzle assembly of the cartridge.”); 
A printing table configured to support at least one movable printing platform ([0033], “the platform assembly 240 includes a platform 245, a contact 250, a platform turning mechanism 255, slider 260, a table 265”) and at least one substrate thereon for printing a three-dimensional object ([0037], “deposition material is dispensed directly onto a top surface 247a of the platform 245 to form the desired object”); 
And at least one processor configured to: 
Control horizontal movement between the at least one print head and the printing table (Fig. 1A, rotating platform; [0025], “This polar coordinate printer uses a rotational bed 106 that rotates on the theta axis, and also slides in a transverse radial direction (‘R’) to achieve 2-dimensions of motion.”); 
Control vertical movement between the at least one print head and the printing table (Fig. 1A, rotating platform; [0025], “The third ‘z’ axis is in the vertical direction and provides the third degree of motion”); 
And control at least one vertical movement of the at least one movable printing platform relative to the printing table ([0040], “the control system 220 determines the proper position of the nozzle relative to the top surface of the platform in part based on the signal”; [0041], “The platform turning mechanism is arranged to physically support and/or rotate the platform e.g., around the Z axis 275.”).
Albert et al. fails to disclose the substrate for printing a three-dimensional object is removable and the printing apparatus prints at least two three-dimensional objects.
Swanson et al. teaches an additive manufacturing apparatus (Abstract, “An additive manufacturing system”), comprising at least one removable substrate ([0009], “releasing the film or substrate having the printed information-containing part and the printed 3D part from the platen assembly, and removing the released film or substrate having the printed information-containing part and the printed 3D part from the additive manufacturing system”), and the additive manufacturing apparatus can print at least two three-dimensional objects ([0103], “system 10 is capable of printing and removing multiple successive 3D parts and support structures in an automated manner”; [0124], “system 10 may also print information-containing part 300 on film 48 adjacent to 3D part 22”; [0133], “part 300 may be printed in one or more layers”).
Albert et al. and Swanson et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a removable substrate as taught by Swanson et al., in order to remove the 3D parts without requiring user intervention (Swanson et al., [0044]). In addition, one with ordinary skill in the art would find it obvious before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate printing at least two three-dimensional objects as taught by Swanson et al., in order to reduce time and labor to print 3D parts (Swanson et al., [0044]).
Regarding claim 37, Albert et al. teaches the printing table has a round shape ([0037], “the top surface 247a of the platform is circular”) and is rotatable about a rotation axis at the center of the printing table ([0025], “This polar coordinate printer uses a rotational bed 106 that rotates on the theta axis, and also slides in a transverse radial direction (‘R’) to achieve 2-dimensions of motion.”).
Regarding claim 38, Albert et al. fails to teach at least one grinder for leveling deposited material added to the at least two three-dimensional objects between depositing the deposition layers in an additive manufacturing process.
Swanson et al. further teaches at least one grinder for leveling deposited material added to the at least two three-dimensional objects between depositing the deposition layers in an additive manufacturing process ([0119], “The resulting 3D part and support structure may then be placed in a support removal vessel to remove the support structure from the 3D part.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a material removing structure as taught by Swanson et al., in order to remove the plurality of 3D parts without requiring user intervention (Swanson et al., [0044]).
Regarding claim 39, Albert et al. fails to teach at least two reservoirs for containing a differing additive manufacturing material in each reservoir and at least one processor configured to print the at least two three-dimensional objects using a plurality of the differing additive manufacturing materials.
Swanson et al. further teaches at least two reservoirs for containing a differing additive manufacturing material in each reservoir and at least one processor configured to print the at least two three-dimensional objects using a plurality of the differing additive manufacturing materials ([0064], “processors… for generating, storing, and transmitting tool path and related printing instructions to system 10”; [0049], “Each consumable assembly 12 is an easily loadable, removable, and replaceable container device that retains a supply of a consumable filament for printing with system 10. Typically, one of the consumable assemblies 12 contains a part material filament ("part material consumable assembly"), and the other consumable assembly 12 contains a support material filament ("support material consumable assembly").”).
 It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate at least two reservoirs for containing a differing additive manufacturing material in each reservoir as taught by Swanson et al., in order to produce different 3D parts with different manufacturing materials (Swanson et al., [0107]).
Claims 40-42 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160297149 (“Albert et al.”) in view of US Pub. No. 20140178588 (“Swanson et al.”), as applied in claim 35, further in view of US Pub. No. 20170348902 (“Ohara et al.”).
Regarding claim 40, Albert et al. fails to disclose the at least one processor is configured to concurrently print the at least two three-dimensional objects using the differing additive manufacturing materials at a common build rate.
Ohara et al. teaches an additive manufacturing apparatus (Abstract, “a shaping device that shapes a three-dimensional (3D) object”), comprising at least one processor configured to concurrently print at least two three-dimensional objects using the differing additive manufacturing materials ([0135], “an operation of simultaneously shaping a great number of 3D objects 50”) at a common build rate ([0008], “when causing the inkjet head to carry out the main scanning operation, the moving speed at the time of discharge of the ink droplet needs to be made constant”).
Albert et al. and Ohara et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate printing at least two three-dimensional objects using the differing additive manufacturing materials at a common build rate as taught by Ohara et al., in order to improve efficiency of shaping 3D objects and enhance operation rate of the inkjet head (Ohara et al., [0062]).
Regarding claim 41, Albert et al. fails to disclose the at least one movable printing platform includes a plurality of individually printing platforms movable to different platform heights and wherein the at least one processor is configured to cause the at least one print head to concurrently print the at least two three-dimensional objects at the different platform heights.
Ohara et al. further teaches the at least one movable printing platform includes a plurality of individually printing platforms movable to different platform heights and wherein the at least one processor is configured to cause the at least one print head to concurrently print the at least two three-dimensional objects at the different platform heights ([0049], “a driving section that relatively moves each component of the shaping unit with respect to the layering direction of the material for shaping, and adjusts the position of each component of the shaping unit according to the height in which the layer of the material is layered in the 3D object 50 being shaped.” Ohara et al. teaches changing the relative position of the 3D object with respect to the inkjet head in the z direction by moving the printing head. Furthermore, Ohara et al. teaches the individual sections of the printing platform can be moved via a 3D object holding section 40 in [0073]. Thus, It would be obvious to one of ordinary skill in the art to move the 3D object by moving the individual sections of the printing platform instead of the printing head in the z direction to achieve identical result. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate at least one movable printing platform includes a plurality of individually height-adjustable printing platforms as taught by Ohara et al., because moving the printing devices such as inkjet head, light source, and roller to positions corresponding to the height of the 3D object being shape is necessary for appropriately carrying out the printing process (Ohara et al., [0049]).
Regarding claim 42, Albert et al. fails to disclose the at least one print head includes a plurality of print heads and wherein the at least one processor is configured to concurrently print the at least two three-dimensional objects such that when at least one of the plurality of print heads is actively printing, another of the plurality of print heads is inactive.
Ohara et al. further teaches the at least one print head includes a plurality of print heads and wherein the at least one processor is configured to concurrently print the at least two three-dimensional objects such that when at least one of the plurality of print heads is actively printing, another of the plurality of print heads is inactive ([0119], “when the diameter of the 3D object 50 is small, consideration is made to carry out shaping by selectively using some inkjet heads 12 rather than using all of the plurality of inkjet heads 12 arranged in the shaping device 10.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a plurality of printheads that may not be active simultaneously as taught by Ohara et al., because when printing object with smaller diameter, using fewer number of printheads can be more appropriately disposed with respect to the periphery of the 3D object (Ohara et al., [0119]).
Regarding claim 44, Albert et al. fails to disclose the at least one processor is configured to concurrently print the at least two three-dimensional objects on different ones of the movable printing platforms such that printing of one of the three- dimensional objects on one of the movable printing platforms is completed before the printing of another one of the three-dimensional objects on another one of the movable printing platforms.
Ohara et al. further teaches the at least one processor is configured to concurrently print the at least two three-dimensional objects on different ones of the movable printing platforms ([0135], “FIG. 11D shows an example of an operation of simultaneously shaping a great number of 3D objects 50”; Fig. 1A shows the 3D objects 50 are placed on different individual sections of the printing table 30) such that printing of one of the three- dimensional objects on one of the movable printing platforms is completed before the printing of another one of the three-dimensional objects on another one of the movable printing platforms ([0015], “the 3D object can be appropriately shaped through the layering shaping method by repeatedly discharging the material liquid droplet with the discharging head onto the region to be discharged circling along the circling path” Ohara et al. teaches forming a plurality of 3D objects through discharging the layering materials when the forming object is circled to the material discharge region. Fig. 1A shows the 3D objects are positioned under various shaping components and are undergoing various forming steps. Thus, Ohara et al. teaches the 3D objects are forming concurrently but are not completed simultaneously).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate concurrently printing a plurality of three-dimensional objects as taught by Ohara et al., in order to improve efficiency of shaping 3D objects and enhance operation rate of the inkjet head (Ohara et al., [0062]).
Regarding claim 45, Albert et al. teaches the apparatus has a round printing configuration ([0037], “the top surface 247a of the platform is circular”), but fails to teach the at least one print head includes a plurality of print heads arranged around at least one of a tangential axis and a radial axis.
Ohara et al. further teaches the apparatus has a round printing configuration (Fig. 1A, “printing table 30”) and the at least one print head includes a plurality of print heads arranged around at least one of a tangential axis and a radial axis (Fig. 1A, print heads 12 are arranged around a radial axis).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a plurality of print heads arranged around a radial axis as taught by Ohara et al., in order to reduce the moving distance of the inkjet head and improve efficiency of inkjet head usage (Ohara et al., [0005]).
Regarding claim 46, Albert et al. fails to teach the plurality of print heads are associated with a plurality of printing units, wherein the plurality of printing units is respectively arranged with differing radial distances from the center of the printing table, and wherein the print heads in each of the plurality of printing units are arranged parallel to each other.
Ohara et al. further teaches the plurality of print heads are associated with a plurality of printing units ([0033], “a predetermined number of the inkjet heads 12, the ultraviolet light sources 14, and the rollers 16 is handled as one shaping unit”; [0034], “The number of shaping units in the shaping device 10 is not particularly limited”), wherein the plurality of printing units are respectively arranged with differing radial distances from the center of the printing table ([0064], “The ultraviolet light source, the roller, and the like are sometimes moved with the inkjet head”; [0079], “consideration is made to adjust a relative position of the 3D object 50 with respect to the inkjet head 12 by parallel movement.” Ohara et al. teaches changing the relative position of the 3D object with respect to the inkjet head in the radial direction by moving the 3D object. However, it would be obvious to one of ordinary skill in the art to move the inkjet head instead of the 3D object in the radial direction to achieve identical result. Furthermore, Ohara et al. teaches moving other components in a shaping unit along with the inkjet head. Therefore, one of ordinary skill in the art would find it obvious to move the shaping units in the radial direction), and wherein the print heads in each of the plurality of printing units are arranged parallel to each other ([0041], “the plurality of inkjet heads 12 in each shaping unit are arranged so as to be lined in the circumferential direction of the rotating table 30 with the respective nozzle row direction directed in a direction parallel to the radial direction of the rotating table 30.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a plurality of printing units and the arrangement of a plurality of as taught by Ohara et al., in order to reduce the moving distance of the inkjet head and improve efficiency of inkjet head usage (Ohara et al., [0005]).
Claims 36, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160297149 (“Albert et al.”) in view of US Pub. No. 20140178588 (“Swanson et al.”), as applied in claim 35, further in view of US Pub. No. 20170072644 (“Ng et al.”).
Regarding claim 36, Albert et al. fails to teach at least one movable printing platform includes heating elements for heating from below the at least one removable substrate during an additive manufacturing process.
Ng et al. teaches an additive manufacturing apparatus (Abstract, “An additive manufacturing system”), comprising at least one movable printing platform includes heating elements for heating from below the at least one removable substrate during an additive manufacturing process ([0034], “The platen 105 can include or be placed above a heater 109, e.g., a resistive heater or a lower lamp array, which can heat the platen 105 and thus heat the feed material deposited on the platen 105”).
Albert et al. and Ng et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate heating elements for heating from below the at least one removable substrate as taught by Ng et al., in order to raise the temperature of material on the build plate to a temperature below the melting point of the material (Ng et al., [0015]) and improves uniformity of the printing process by keeping constant temperature of the layer on the substrate (Ng et al., [0043]).
Regarding claim 48, Albert et al. fails to teach a uniform heater that uniformly heats the printing table.
Ng et al. further teaches a uniform heater that uniformly heats the printing table ([0043], “the data on the temperature of the layer can be used to control the power delivered to the heat source and/or energy source so that the portions to be fused are raised to a uniform temperature”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a uniform heater as taught by Ng et al., in order to improve uniformity of the printing process (Ng et al., [0043]).
Regarding claim 49, Albert et al. fails to teach a heat source that is at least one of: a halogen lamp, I.R. lamp, UV lamp, a laser, a flash-lamp, or a microwave source, to directly heat a printed layer by radiation from above.
Ng et al. further teaches a heat source that is at least one of: a halogen lamp, I.R. lamp, UV lamp, a laser, a flash-lamp, or a microwave source, to directly heat a printed layer by radiation from above (Fig. 2&3, [0051], “a heat source 234 (for example, a heat lamp) to raise the temperature of the feed material without fusing the material, an energy source 260 (for example, a laser system) to fuse the feed material”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a heat lamp or a laser as taught by Ng et al., because the heat lamp can raise the temperature of the feed material without fusing the material and the laser can fuse the feed material (Ng et al., [0051]) in order to improve uniformity of the printing process by keeping constant temperature of the layer on the substrate (Ng et al., [0043]).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160297149 (“Albert et al.”) in view of US Pub. No. 20140178588 (“Swanson et al.”) and US Pub. No. 20170348902 (“Ohara et al.”), as applied in claim 42, further in view of US Pub. No. 20060061613 (“Fienup et al.”).
Regarding claim 43, Albert et al. fails to teach the print head undergoes scrubbing while the print head is in an inactive state.
Fienup et al. teaches an additive manufacturing apparatus (Abstract, “apparatus and methods for producing three-dimensional objects”), wherein each of the plurality of print heads undergoes scrubbing while the print head is in an inactive state ([0019], “Another aspect of printhead servicing is a software algorithm that specifies when each printhead needs to be serviced.”; [0029], “the method includes the steps of disengaging the cap from the printhead face and wiping the printhead face with a wiper”; Fienup et al. teaches a printhead servicing station for wiping the printhead at multiple instances during printing).
 Albert et al. and Fienup et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate scrubbing the printhead as taught by Fienup et al., because quality of the parts produced in the 3-D printing process depends upon the reliable and accurate delivery of droplets of binder liquid from the nozzle arrays located on the faces of the printheads (Fienup et al., [0018]).
 Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160297149 (“Albert et al.”) in view of US Pub. No. 20140178588 (“Swanson et al.”), as applied in claim 35, further in view of US Pub. No. 20060061613 (“Fienup et al.”).
Regarding claim 47, Albert et al. fails to teach a maintenance station positioned on a height-controlled platform on the printing table that is maintained at a constant height relative to the at least one print head, wherein the maintenance station includes a wiper configured to wipe accumulated condensed fumes from a mask bottom, and wherein the maintenance station includes an inspection substrate to periodically test a jetting performance. 
Fienup et al. further teaches a maintenance station positioned on a height-controlled platform on the printing table that is maintained at a constant height relative to the at least one print head ([0019], “a service station, which includes a cleaning station, a discharge station, and a capping station… the printheads are disposable within a carriage capable moving in at least two directions relative to the service station”[0086], “movement of the printhead cap carrier 52 in the direction of carriage motion 53 causes the printhead cap 26 to move along the Z-axis”; Fienup et al. teaches a servicing station capable of moving in z direction in order to maintain same distance between the service station and the printheads. One of ordinary skill in the art would find it obvious to position the service station on a height-controller platform on the printing table in order to adjust the height of the servicing station in relation to the printheads); 
Wherein the maintenance station includes a wiper configured to wipe accumulated condensed fumes from a mask bottom ([0020], “a wiper disposable in close proximity to the printhead face for removing excess cleaning fluid, in some cases without contacting the printhead face… a splash guard for isolating the printhead face and preventing the cleaning fluid from migrating beyond the printhead face” Fienup et al. teaches a splash guard which is similar in both structure and function of a mask bottom because the splash guard is located in adjacent to a wipe which removes excess fluid from a printhead face without contacting the printhead face and the splash guard serves as a mask for isolating the printhead face from excess fluid), 
And wherein the maintenance station includes an inspection substrate to periodically test a jetting performance ([0008], “the alignment method is an automatic method of determining droplet-positioning errors that is particularly suited to 3D printing… a test pattern is printed with the printheads to be aligned, assuming that they are perfectly positioned”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a maintenance station on a height-adjustable platform with a wiper configured to wipe accumulated condensed fumes from a mask bottom and an alignment method for testing jetting performance as taught by Fienup et al., because quality of the parts produced in the 3-D printing process depends upon the reliable and accurate delivery of droplets of binder liquid from the nozzle arrays located on the faces of the printheads (Fienup et al., [0018]) and an alignment method determines droplet-positioning errors that is particularly suited to 3D printing (Fienup et al., [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754